Citation Nr: 1749839	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-44 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to January 24, 2017 and in excess of 50 percent thereafter.

2.  Entitlement to service connection for irritable bowel syndrome.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to PTSD.

4.  Entitlement to service connection for a heart disability, to include a left anterior fascicular block and as secondary to hypertension, diabetes mellitus, and posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus and PTSD.

6.  Entitlement to service connection for a bilateral foot disability, to include tinea pedis as secondary to diabetes mellitus.

7.  Entitlement to service connection for a left knee disability, to include as secondary to lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Attorney John S. Berry


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to August 1968.  He served in Vietnam and was in combat.

This matter comes before the Board of Veterans' Appeals (Board) from August 2009, September 2011, and October 2016 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

This claim, excepting the issue of service connection for a left knee disability, was previously before the Board in March 2015, at which time the Board remanded it for additional development.  The requested development has been completed on the issues of service connection for bilateral tinea pedis and irritable bowel syndrome and entitlement to an increased evaluation for bilateral hearing loss, and they are properly before the Board for appellate consideration.  Additional development is needed on the other issues.

The issues of service connection for GERD, a heart disability, sleep apnea, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Prior to January 24, 2017, the Veteran's hearing was manifested by level I acuity in the right ear and level I acuity in the left ear.

2.  From January 24, 2017, the Veteran's hearing loss has been manifested by level VIII acuity in the right ear and level VIII acuity in the left ear.

3.  The Veteran does not have a current diagnosis of irritable bowel syndrome.

4.  Bilateral tinea pedis is related to the use of insulin for the service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss prior to January 24, 2017 and in excess of 50 percent from that date have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for bilateral tinea pedis have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met through letters to the Veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in January 2017 and March 2017 for bilateral hearing loss and bilateral tinea pedis, respectively.  Overall, the examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The RO did not afford the Veteran a VA examination for irritable bowel syndrome, on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Veteran has not been diagnosed with irritable bowel syndrome since he filed his claim, and therefore a VA examination is not necessary.  See 38 C.F.R. § 3.159(c).

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Increased Evaluations for Hearing Loss

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2016).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2016).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a). 

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I for essential normal acuity through XI for profound deafness) for hearing impairment, based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.8, Diagnostic Code 6100.  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. 

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2016).

At December 2008 VA treatment it was noted that the Veteran wore hearing aids in both ears.  The Veteran had a VA examination in April 2009.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
70
85
LEFT
15
15
30
80
95

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The Veteran complained of difficulty with background noise, conversation, and when on the telephone.  He was diagnosed with mild to severe sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.

The Veteran's wife wrote in March 2010 that the Veteran's hearing was worse than it was six months to a year ago.  He asked her to repeat things on a daily basis and watched television with the volume loud enough that the neighbors could hear it.

The Veteran had a VA examination on January 24, 2017.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
70
90
105
LEFT
20
25
90
100
105

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 60 percent in the left ear.  The examiner did not feel that the Veteran's hearing loss impacted the ordinary conditions of daily life, including his ability to work.  It was noted that the Veteran had VA issued hearing aids for both ears but did not use them consistently.

Regarding the period prior to January 24, 2017, the audiological findings from the April 2009 VA examination do not show pure tone thresholds at 55 decibels or more at each of the four specified frequencies or thresholds at 70 decibels or more at 2000 Hertz with 30 decibels or less at 1000 Hertz.  Therefore, exceptional patterns of hearing loss are not shown and the Board will not determine the Roman numeral designation for hearing impairment from Table VIA.  Only Table VI will be used.  See 38 C.F.R. § 4.86.

When applying the pure tone averages and speech recognition scores from April 2009 to Table VI, the right ear is assigned a Level I and the left ear is assigned a Level I.  The Board then applies those levels to Table VII, which results in a 0 percent evaluation for the Veteran's bilateral hearing loss.  The April 2009 audiological examination additionally addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Based on the record, the Veteran is not entitled to an evaluation in excess of 10 percent for bilateral hearing loss prior to January 24, 2017.

In regards to the period from January 24, 2017, an exceptional pattern of hearing loss exists under 38 C.F.R. § 4.86(b) because pure tone thresholds at 1000 Hertz are 30 decibels or less and at 2000 Hertz they are 70 or greater.  When applying the pure tone averages and speech recognition scores from that examination to Table VI, the right ear is assigned a Level VII and the left ear is assigned a Level VII.  Since an exceptional pattern of hearing loss exists, Level VIII will be assigned for both ears.  See 38 C.F.R. § 4.86(b).  This results in a 50 percent evaluation.  The Board notes that while the January 2017 VA examiner wrote that the Veteran's hearing loss did not impact the ordinary conditions of daily life, the record shows otherwise.  See Martinak, 21 Vet. App. at 447.  Nevertheless, a disability rating higher than 50 percent for bilateral hearing loss from January 24, 2017 is not warranted based on any audiological findings of record.

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to additional "staged" ratings for his service-connected bilateral hearing loss, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claims period has the disability on appeal been more disabling than as rated under the present decision of the Board. 
 
Because the evidence preponderates against the claim for increased evaluations for bilateral hearing loss, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board also notes that the Veteran presently has a combined 100 percent evaluation, with no single disability rated at 100 percent, thus rendering the matter of a total disability rating based upon individual unemployability moot.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. §§ 4.16, 4.25.  

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2016).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2016), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

A.  Irritable Bowel Syndrome

The STRs do not show any complaints, treatment, or diagnoses related to irritable bowel syndrome.  At February 1992 VA treatment the Veteran complained of nausea, vomiting, abdominal cramp, and diarrhea for two and a half days.  He was diagnosed with viral gastroenteritis.  The Veteran complained of abdominal pain at September 1992 VA treatment.  Private treatment records from April 1999 indicate that the Veteran had occasional abdominal pain and indigestion when he overate.

The Veteran wrote in an April 2008 statement submitted in June 2008 that he took medication for his stomach and got pain in his stomach, including cramps, whenever he ate.  At July 2011 VA treatment it was recommended that the Veteran decrease his pain medication because they could cause abdominal pain.

The Board acknowledges the Veteran's reports of stomach pain.  However, pain itself is not a disability for VA purposes.  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the complaints of stomach pain, there is no basis to find a disorder for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  It is also noted that there is a separate claim for GERD which is being remanded herein for additional development.

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While a Board finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, the record does not show that the Veteran has had irritable bowel syndrome at any time since he filed his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  Therefore, the claim for service connection for irritable bowel syndrome must be denied.

B.  Bilateral Foot Disability, to include Tinea Pedis

The STRs show that in July 1964 the Veteran was noted to have third degree pes planus, bilateral, asymptomatic.  He had an infected left foot in December 1966.  In January 1967 the Veteran was hospitalized for 12 days after reporting a recurrent foot rash that resulted in ulceration and inflammation.  On examination there were raised patches of hyperkeratosis on the legs and feet with edema and inflammation secondary to immersion.  The Veteran responded well to rest, elevation of the feet, and medication.  The discharge diagnosis was a fungal rash of the legs and feet, mild immersion of the feet, and hookworm infestation.  The Veteran was to have light duty for a week and no combat patrols for three weeks.  At the August 1968 separation examination the Veteran's feet were normal.

At January 2005 VA podiatry treatment, the Veteran was educated on diabetic foot care.  He was noted to have onychomycosis and xerosis.  The Veteran wrote in June 2005 that he had "jungle rot" while serving in Vietnam.  He had had infections since then.

The Veteran wrote in a statement dated in April 2008 and submitted in June 2008 that his toenails grew in crooked and became painful.  The toenails bled if not cut properly, and the Veteran wrote that he injured his feet easily.  At March 2009 VA treatment the Veteran complained of elongated, thickened, and fungal toenails.  The Veteran used clotrimazole cream for the foot fungus.

The Veteran had a VA examination in March 2017 at which he was diagnosed with bilateral tinea pedis.  He said that the onset of symptoms was in 1969 and also said that the onset was when he was in the jungle in Vietnam.  He reported recurrent fungal foot infections.  The examiner opined that tinea pedis is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  It was noted that tinea pedis is the term for a dermatophyte infection of the soles of the feet and interdigital spaces.  Due to the large time gap and other confounding factors such as obesity and insulin dependent diabetes, it was less likely than not that tinea pedis was incurred in or caused by walking in the jungle in Vietnam.  

Probative value is given to the March 2017 VA examiner's opinion because it contains a careful review and analysis of the Veteran's history and the result of the examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner did not feel that the bilateral tinea pedis is related to service.  However, the Board notes that the VA examiner felt that the service-connected diabetes mellitus is a confounding factor of the bilateral tinea pedis.  Regardless of causation, service connection can be granted on a secondary basis based on aggravation.  See 38 C.F.R. § 3.310(b).  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a bilateral foot disability, to include tinea pedis, is granted.

In regards to other disabilities related to the feet that the Veteran has been diagnosed with, the Board notes that service connection is already in effect for left and right lower extremity peripheral neuropathy.


ORDER

Evaluations in excess of 10 percent prior to January 24, 2017 and in excess of 50 percent from that date for bilateral hearing loss are denied.

Service connection for irritable bowel syndrome is denied.

Service connection for a bilateral foot disability, to include tinea pedis as secondary to diabetes mellitus, is granted.


REMAND

In regard to the claims for service connection for sleep apnea, a heart disability, and GERD, in March 2015 the Board remanded them in order for new VA medical opinions.  For sleep apnea, the examiner was to provide an opinion regarding whether it was caused or aggravated by the service-connected diabetes, including discussion of VA treatment records from February 2010 and April 2010 that indicate that sleep apnea is a complication related to diabetes.  The March 2017 examiner wrote that he was unclear which service-connected condition would cause sleep apnea to be aggravated beyond its natural progression without any discussion of diabetes.  In regards to a heart disability, the examiner was to state whether the left anterior fascicular block was at least as likely as not caused or aggravated by the service-connected hypertension, diabetes, or PTSD.  The March 2017 examiner did not provide any opinion on service-connection on a secondary basis.  For GERD, the examiner was to provide an opinion as to whether it was at least as likely as not caused or aggravated by PTSD.  This was not included in the March 2017 opinion.  Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  These issues must be remanded to obtain the requested medical opinions before they can be decided on the merits.

In regard to the issue of service connection for a left knee disability, the Veteran had a VA examination in August 2011.  The examiner opined that it was less likely than not that the left knee arthritis was caused by the service-connected neuropathy.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Therefore, an opinion on aggravation must be obtained before the claim can be decided on the merits.

VA treatment records to November 2016 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
November 2016 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from November 2016 to the present.

2.  Thereafter, obtain an addendum to the March 2017 VA sleep apnea opinion.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated by the service-connected diabetes mellitus or PTSD.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  This should include discussion of the February 2010 and April 2010 VA treatment records indicating that sleep apnea is a complication related to diabetes and the medical literature submitted in July 2017 regarding the connection between sleep apnea and PTSD.

3.  Obtain an addendum to the March 2017 VA heart disability opinion.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disease is at least as likely as not caused or aggravated by the service-connected hypertension, diabetes mellitus, or PTSD.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  This should include discussion of the medical literature submitted in July 2017 regarding a connection between heart disease and diabetes and the medical literature submitted in September 2009 regarding a connection between heart disease and PTSD.

4.  Obtain an addendum to the March 2017 VA GERD opinion.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD was at least as likely as not caused or aggravated by the service-connected hypertension, diabetes mellitus, or PTSD.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  This should include discussion of the medical literature submitted in July 2017 regarding the connection between GERD and mental disorders.


5.  Schedule the Veteran for an appropriate VA examination for his left knee disability.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee disability is related to service or was incurred in service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee disability was at least as likely as not caused or aggravated by the service-connected left and right lower extremity peripheral neuropathy.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

6.  Thereafter, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), provided an opportunity to respond, and the claim should then be returned to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


